Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending.  
The claim sets filed on 04/27/2020 and 09/18/2020 are identical.  While it is noted the claims filed 09/18/2020 were merely a “clean version” of the original claims filed in response to a notice to file corrected papers, Applicant is requested in future responses/claim sets to indicate the status of every claim using a proper identifier in a parenthetical expression as set forth in 37 CFR 1.121(c).  
The Drawings filed 04/27/2020 are approved by the examiner.
The IDS statement filed 06/07/2021 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,685,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite claims to fabricating and ink and electrically conductive film/pattern by providing a phase separated system including a first solvent/long chain alkane (heptane), a second solvent including water, and interface between the solvents, introducing a layered material including pristine graphite to the interface of the phase separated system, forming an emulsion of the first or second solvents where a portion of the layered material stabilizes the emulsion (or performs steps that would inherently create an emulsion, e.g., sonicating or agitating the phase separated system), and applying the emulsion to a substrate to form an electrically conductive pattern on the substrate including a flexible (plastic) substrate.  See claims 1-20 of US 9,685,261, which read on and anticipate instant claims 1-6, 8, and 15.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, the term “long chain alkane” in the limitation “wherein the first solvent is a long chain alkane” is a relative or subjective term that renders the claim indefinite.  The term “long chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification indicates hexadecane as an exemplary long chain alkane (“In certain embodiments, by utilizing long chain alkanes (e.g., hexadecane, which is a chain of 16 carbon atoms) …”, page 2 of spec), this does not provide an objective standard to ascertain the full degree or scope of the term.  The meaning of what constitutes a “long chain” even likely varies from one skilled artisan to another in a subjective manner.  For example, one person of ordinary skill in the art might regard a “long chain alkane” as alkanes that are liquid rather than a vapor (or boil) at room temperature, e.g., pentane or higher, while another person or ordinary skill in the art might regard the same term as meaning alkanes that are solid or a wax at room temperature, e.g., alkanes with backbones of about 30 carbon atoms or higher.  Claim 17 is also indefinite for the same reason. 
	In claim 4, the term “substantially pristine” in “substantially pristine graphite or hexagonal boron nitride” renders the claim indefinite because the specification fails to adequately define the metes and bounds of the claimed term.  The term “substantially” is a broad term and it is unclear whether the claimed term of the graphite or hexagonal boron nitride being “substantially pristine” permits or excludes a minor amount of impurity/contamination in the graphite or hexagonal boron nitride particles.  Clarification of the term is requested. Does the term “substantially pristine” actually permit the graphite or hexagonal boron nitride to be somewhat impure or non-pristine, and if so how much impurity is permitted within the scope of the claim/invention?  	The limitation that the layered material is “hexagonal boron nitride” within the context that the parent claim forms an emulsion with the layered material and is applied to a substrate “to form an electrically conductive pattern on the substrate” also renders the claim indefinite.  Hexagonal boron nitride is an electrically insulative material (whereas the alternative graphite species of the layered material is an electrically conductive material).  It is unclear how an emulsion ink comprising two solvents and hexagonal boron nitride forms an electrically conductive pattern since nothing in the claim/limitation is electrically conductive.  Claim 15 and 17 are also indefinite for the same reasons.  
In claims 15 and 17, the term “substantially” also appears to grammatically modify “pristine and non-oxidized”.  In addition to what is described above with regard to claim 4, it is further unclear whether claimed term of the graphite or hexagonal boron nitride being “substantially … non-oxidized” permits or excludes a minor amount of oxidation/oxides in the graphite or hexagonal boron nitride particles; does the term “substantially pristine and non-oxidized” actually permit the graphite or hexagonal boron nitride to be somewhat impure, non-pristine, and/or contain oxidization or oxides, and if so how much of each are permitted within the scope of the claim/invention?  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woltornist et al. (“Conductive thin films of pristine graphene by solvent interface trapping,” ACS Nano, Vol. 7, No. 3, 7062-7066, 2013).
As to claim 1, Woltornist et al. teach a method for fabricating an ink comprising providing a phase separated system of two non-mixing solvents including a first solvent, a second solvent and an interface between the first and second solvents (heptane and water are added together to create a phase-separated mixture of water and heptane and include a heptane/water interface, see page 7062 and Sample Preparation on page 7065), introducing a layered material to the interface of the phase separated system (graphite is added and is sonicated to move graphene sheets exfoliated/made from the graphite to the heptane/water interface, page 7062 and Sample Preparation on page 7065), forming an emulsion of the first and second solvents with a portion of the layered material stabilizing the emulsion (Results and Discussion section on pages 7062-7063, Figs. 1 and 2, and Sample Preparation on page 7065), and applying the emulsion to a substrate to form an electrically conductive pattern on the substrate (a graphene film, i.e., electrically conductive pattern, is formed on a glass substrate by coating the emulsion thereon and drying, page 7064, Figs. 4 and 5). 
As to claims 2 and 3, Woltornist et al. teach the first solvent is a long chain alkane and/or includes at least one alkane  and the second solvent is water (heptane/water emulsion, as described above; heptane is regarded as a “long chain alkane” because it is a liquid rather than a vapor or boils at room temperature). 
As to claim 4, Woltornist et al. teach the layered material is pristine graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, Results and Discussion on page 7062, page 7064, and Fig. 1). 
As to claim 5, Woltornist et al. teach the emulsion is formed via a formation step including hand mixing, hand shaking, mechanical mixing, mechanical shaking, and combinations thereof (the system is sonicated and shaken, Sample Preparation on pages 7065). 
As to claim 6, Woltornist et al. teach the emulsion is a water-in-oil emulsion (water-in-heptane emulsion).
As to claims 12 and 13, Woltornist et al. teach the layered material introduced includes flakes including graphite flakes, the flakes having a flake size of about 1 micrometer (the pristine graphite are flakes that form graphene sheets, i.e., flakes, having a lateral dimension on the scale of about 1 micrometer, abstract, Fig. 4, and Conclusions on page 7065; as described above, the graphene flakes are made by exfoliating the graphite flakes, meaning the graphite flakes inherently have or would be at once envisaged by the skilled artisan a lateral dimension of 1 micrometer).
As to claim 15, Woltornist et al. teach the layered material is pristine and non-oxidized graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, Results and Discussion on page 7062, page 7064, and Fig. 1).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woltornist et al. (“Conductive thin films of pristine graphene by solvent interface trapping,” ACS Nano, Vol. 7, No. 3, 7062-7066, 2013) as applied to claims 1-6, 12, 13, and 15 above, and further in view of Adamson et al. (US 2014/0305571).
The disclosure of Woltornist et al. is relied upon as set forth above.
Woltornist et al. teach a method of fabricating and ink and electrically conductive pattern, as described above.  Woltornist et al. describe the conductive pattern/film as solvent interface trapping of graphene sheets in a water/heptane emulsion and glass is an exemplary substrate (abstract and as described above)
Although Woltornist et al. fail to teach the substrate is flexible, Adamson et al. is similarly drawn to solvent interface trapping of trapping graphene at an interface of an oil/water interface, e.g., heptane/water, (abstract and para. 0011); in fact, the Adamson et al. reference appears to be a patent application based on or stemming from the research conducted in the Woltornist et al. NPL reference.  Adamson et al. teach, in addition to glass substrates, the technology of solvent interface trapping and utility of the graphene stabilized heptane/water emulsions is useful for producing flexible, transparent, conductive coatings useful in solar cells, super capacitors, batteries, and flexible displays and substrates also include plastics alternative to glass (para. 0049 and 0056).  
At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide flexible substrate (plastic substrate and/or flexible substrate outright due to the utility of a “flexible display” would include the flexible thin film on a flexible substrate) as taught by Adamson et al. as alternative substrates of the emulsion/conductive thin films of Woltornist et al. since both references are drawn to the manufacture and use of solvent interface trapping of graphene at an interface of a heptane/water system and emulsions thereof in order to obtain electrically conductive thin films.  A person of ordinary skill in the art would also recognize the Adamson et al. reference is in essence an extension of the research conducted in Woltornist et al. and, since both references are published prior to the effective filing date of the claimed invention, the skilled artisan would reference and incorporate Adamson et al. to determine obvious alternative embodiments of the examples in Woltornist et al., such as providing a flexible substrate instead of a glass substrate.  

Claims 1-6, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Adamson et al. (US 2014/0305571). 
As to claim 1, Adamson et al. teach a method for fabricating an ink comprising a) providing a phase separated system of two non-mixing solvents including a first solvent, a second solvent, and an interface between the first and second solvents, b) introducing a layered material (pristine graphite) to the interface of the phase separated system, c) forming an emulsion of the first and second solvents where at least a portion of the layered material stabilizes the emulsion, and d) applying the emulsion to a substrate to form an electrically conductive pattern (transparent conductive film) on the substrate.  See steps a) to e), and optionally steps f) to h), in para. 0011, 0012, 0021, and 0022; see also para. 0058 and Fig. 10B.  See also claims 1-20. 
As to claims 2 and 3, Adamson et al. teach the first solvent is a long chain alkane and/or includes at least one alkane and the second solvent is water (the preferred system is an oil/water system of heptane and water, see the cited paragraphs/claims, above; the disclosed heptane is regarded as a “long chain alkane” because it is a liquid rather than a vapor or boils at room temperature). 
As to claim 4, Adamson et al. teach the layered material is pristine graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B).
As to claim 5, Adamson et al. teach the emulsion is formed via a formation step selected from the group consisting of hand mixing, hand shaking, mechanical mixing, mechanical shaking, and combinations thereof (the layered material/graphite at the interface is sonicated and/or agitated, e.g., shaked, mixed, stirred, or blend, which all read on the claimed mixing or shaking by hand or mechanical, para. 0017 and 0053). 
As to claim 6, Adamson et al. teach the emulsion is a water-in-oil emulsion (water-in-heptane emulsion, as described above). 
As to claim 8, Adamson et al. teach the substrate is flexible (the compositions of the invention are useful for producing flexible, transparent, conductive coatings useful in solar cells, super capacitors, batteries, and flexible displays and substrates also include plastics alternative to glass, para. 0049 and 0056; in other words, flexible substrates, e.g., a plastic substrate and/or outright flexible substrate due to the utility of a “flexible display” would include the flexible thin film on a flexible substrate, are express teachings of the reference). 
As to claims 12 and 13, Adamson et al. teach the layered material introduced includes graphite flakes, the graphite flakes having a flake size of about 1 micrometer (the pristine graphite provided are flakes that form graphene flakes, abstract, para. 0048, and 0050; Figs. 5 to 9, 11, and 12 depict the graphene flakes have a lateral dimension on the scale of about 1 micrometer; since the graphene flakes are made by exfoliating the graphite the initial graphite inherently have or would be at once envisaged by the skilled artisan a lateral dimension of about 1 micrometer).
As to claim 15, Adamson et al. teach the layered material is pristine and non-oxidized graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B).  Also note Adamson et al.’s teachings that discourage the use of oxidized graphite in the background section (para. 0006).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) as applied to claims 1-6, 12, 13, and 15 above, and further in view of Ohashi et al. (US 2011/0143051).
The disclosure of Adamson et al. is relied upon as set forth above. 
Adamson et al. teach fabricating an water-in-oil emulsion and applying/drying the emulsion on a substrate to form an electrically conductive pattern on the substrate, as described above. 
Adamson et al. fail to teach applying the emulsion to the substrate includes brushing, screen printing, spraying, or ink-jetting.
However, Ohashi et al. similarly teach fabricating an electrically conductive emulsion ink and forming an electrically conductive film/pattern thereof (abstract) where such emulsion inks of oil and water phases are coated or patterned on a substrate and subject to heat treatment in order to form the electrically conductive film or pattern (abstract and para. 0020).  Ohashi et al. teach the step of coating or patterning of the electrically conductive emulsion ink on a surface of a substrate can be performed by conventionally known coating and printing methods such as spray coating, bar coating (which reads on brushing), screen printing, and inkjet printing (para. 0067).  In other words, Ohashi et al. teach the claimed methods of application are known in the art as being conventional coating and printing methods for coating or patterning an electrically conductive emulsion ink onto a substrate.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of the conventional coating or printing methods, e.g., spray coating, bar coating, screen printing, and inkjet printing, as taught by Ohashi et al. as an alternate application method to apply the electrically conductive water-in-oil emulsion of Adamson et al. in order to successfully obtain an electrically conductive film or pattern since Ohashi et al. teach these methods are known in the printing and emulsion ink arts as being conventional and suitable coating and printing methods for coating or patterning such emulsions/inks onto a substrate.  
Alternatively regarding claim 8, in the event the teachings of Adamson et al. are insufficient to meet the claimed limitation the substrate is flexible, such limitation would have been obvious to a person of ordinary skill in the art at the time of the effective filing date further in view of the teachings of Ohashi et al. by providing the teachings of Ohashi et al. to the electrically conductive water-in-oil emulsion and electrically conductive film/pattern thereof of Adamson et al. in order to successfully obtain an electrically conductive film or pattern.  Like the rationale supporting the suitable, alternate printing methods taught by Ohashi et al., above, Ohashi et al. further teach flexible substrates (organic substrates include, for example, resinous molded articles such as polymer films and sheets, paper, woven fabrics and non-woven fabrics, para. 0065) are known in the printing and emulsion ink arts as being conventional and suitable substrates for electrically conductive emulsion ink compositions in forming electrically conductive films/patterns.  

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) as applied to claims 1-6, 12, 13, and 15 above, and further in view of Zhu (US 7,655,082).
The disclosure of Adamson et al. is relied upon as set forth above.
Adamson et al. teach fabricating an water-in-oil emulsion and applying/drying the emulsion on a substrate to form an electrically conductive pattern on the substrate, as described above.  Adamson et al. teach the oil/first solvent of the emulsion is preferably heptane and the second solvent is water, as described above.
As to claims 9, 10, and 14, Adamson et al. fail to teach the oil/first solvent includes hexadecane, a mixture of heptane and hexadecane, or includes alkanes larger than octadecane.
However, Zhu teach emulsion ink compositions including water-in-oil emulsions (abstract and col. 2 lines 33-42) where exemplary solvents for the oil/non-polar phase include oils such as but not limited to mineral oils, aliphatic hydrocarbon solvents including but not limited to heptanes, hexadecanes, octadecanes, etc., and mixtures thereof (col. 2 line 62 to col. 3 line 3).  In other words, Zhu teach typical and routine oil/non-polar phases for water-in-oil emulsions include, alternative to solely heptane, hexadecane, heptane and hexadecane, and/or alkanes larger than octadecane.  Note, in the chemical arts a mineral oil is or includes an aliphatic hydrocarbon or blend of aliphatic hydrocarbons containing a carbon count of/within about 10 to 50; in other words, mineral oil encompasses alkanes larger than octadecane (interpreted as meaning an alkane with more carbon atoms than octadecane, i.e., an alkane with 19 or more carbon atoms) as claimed.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide hexadecane and/or a mineral oil with or in place of heptane as taught by Zhu as the oil/heptane phase of Adamson et al.’s water-in-oil in order to sufficiently obtain a stable water-in-oil emulsion since Zhu teach all of these alkanes/hydrocarbons are typical and routine oil/non-polar phases for stable water-in-oil emulsions.  
As to claim 11, although Adamson et al. or Zhu fail to explicitly teach the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP, at the time of the effective filing date the claimed viscosity limitations would flow naturally from the combination/teachings of Adamson et al. in view of Zhu since the combination of references results in the same or closely similar emulsion as that claimed and disclosed in the application’s specification (graphene-stabilized water-in-oil emulsion comprising a long chain alkane, e.g., hexadecane, as the oil phase, pages 2 and 7 of the specification).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (the viscosity and shear properties of a graphene-stabilized water-in-oil emulsion, generally taught by Adamson et al., utilizing a typical and routine oil/non-polar solvent for water-in-oil emulsions such as hexadecane or octadecane, as taught by Zhu) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (US 2014/0305571) in view of Ohashi et al. (US 2011/0143051) and Zhu (US 7,655,082).
Adamson et al. teach a method for fabricating an ink comprising a) providing a phase separated system of two non-mixing solvents including a first solvent, a second solvent, and an interface between the first and second solvents, b) introducing a layered material (pristine graphite) to the interface of the phase separated system, c) forming an emulsion of the first and second solvents where at least a portion of the layered material stabilizes the emulsion, and d) applying the emulsion to a substrate to form an electrically conductive pattern (transparent conductive film) on the substrate.  See steps a) to e), and optionally steps f) to h), in para. 0011, 0012, 0021, and 0022; see also para. 0058 and Fig. 10B.  See also claims 1-20.  
Adamson et al. further teach the first solvent is a long chain alkane and the second solvent is water and the emulsion is a water-in-oil emulsion (the preferred system is an oil/water system of heptane and water, see the cited paragraphs/claims, above; the disclosed heptane is regarded as a “long chain alkane” because it is a liquid rather than a vapor or boils at room temperature), the layered material is pristine graphite and the emulsion is stabilized by layers or sheets of the pristine graphite (abstract, para. 0011, 0013, 0020, 0021, 0045, 0053, and Fig. 10B), the emulsion is formed via hand mixing (the layered material/graphite at the interface is agitated, e.g., shaked, mixed, stirred, or blend, para. 0017 and 0053, which would be understood by a person of ordinary skill in the art to encompass mixing either by hand or by mechanical means; furthermore, the selection of practicing the disclosed shaking, mixing, stirring, or blending by a manual, i.e., by hand, or automatic, i.e., by an apparatus/machine, process accomplish the same result that does not distinguish over the prior art), the substrate is flexible (the compositions of the invention are useful for producing flexible, transparent, conductive coatings useful in solar cells, super capacitors, batteries, and flexible displays and substrates also include plastics alternative to glass, para. 0049 and 0056; in other words, flexible substrates, e.g., a plastic substrate and/or outright flexible substrate due to the utility of a “flexible display” would include the flexible thin film on a flexible substrate, are express teachings of the reference), and the layered material introduced includes flakes having a flake size of about 1 micrometer (the pristine graphite provided are flakes that form graphene flakes, abstract, para. 0048, and 0050; Figs. 5 to 9, 11, and 12 depict the graphene flakes have a lateral dimension on the scale of about 1 micrometer; since the graphene flakes are made by exfoliating the graphite the initial graphite inherently have or would be at once envisaged by the skilled artisan a lateral dimension of about 1 micrometer). 
Although the Office regards the disclosed “heptane” of Adamson et al. as a long chain alkane, it is noted not all persons of ordinary skill in the art might regard heptane as a long chain alkane (the term is a relative/subjective limitation).  Also, Adamson et al. fails to teach the emulsion is applied to the substrate via brushing or screen printing or the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP.
However, Ohashi et al. similarly teach fabricating an electrically conductive emulsion ink and forming an electrically conductive film/pattern thereof (abstract) where such emulsion inks of oil and water phases are coated or patterned on a substrate and subject to heat treatment in order to form the electrically conductive film or pattern (abstract and para. 0020).  Ohashi et al. teach the step of coating or patterning of the electrically conductive emulsion ink on a surface of a substrate can be performed by conventionally known coating and printing methods such as bar coating (which reads on brushing) and screen printing (para. 0067).  In other words, Ohashi et al. teach the claimed methods of application are known in the art as being conventional coating and printing methods for coating or patterning an electrically conductive emulsion ink onto a substrate.  
Furthermore, Zhu teach emulsion ink compositions including water-in-oil emulsions (abstract and col. 2 lines 33-42) where exemplary solvents for the oil/non-polar phase include aliphatic hydrocarbon solvents including but not limited to heptanes, hexadecanes, octadecanes, etc., and mixtures thereof (col. 2 line 62 to col. 3 line 3).  In other words, Zhu teach typical and routine oil/non-polar phases for water-in-oil emulsions include at least, alternative to solely heptane, hexadecane, heptane and hexadecane, and/or alkanes at least as large as octadecane.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide any of the conventional coating or printing methods, e.g., bar coating or screen printing, as taught by Ohashi et al. as an alternate application method to apply the electrically conductive water-in-oil emulsion of Adamson et al. in order to successfully obtain an electrically conductive film or pattern since Ohashi et al. teach these methods are known in the printing and emulsion ink arts as being conventional and suitable coating and printing methods for coating or patterning such emulsions/inks onto a substrate.  Concurrently, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide hexadecane or octadecane with or in place of heptane as taught by Zhu as the oil/heptane phase of Adamson et al.’s water-in-oil in order to sufficiently obtain a stable water-in-oil emulsion since Zhu teach all of these alkanes/hydrocarbons are typical and routine oil/non-polar phases for stable water-in-oil emulsions.  
At the time of the effective filing date the claimed viscosity limitations of the emulsion has a steady state viscosity of about 4 million cP shear thinning to about 15 thousand cP would flow naturally from the above combination/teachings of Adamson et al. in view of Zhu since the combination of references results in the same or closely similar emulsion as that claimed and disclosed in the application’s specification (graphene-stabilized water-in-oil emulsion comprising a long chain alkane, e.g., hexadecane, as the oil phase, pages 2 and 7 of the specification).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (the viscosity and shear properties of a graphene-stabilized water-in-oil emulsion, generally taught by Adamson et al., utilizing a typical and routine oil/non-polar solvent for water-in-oil emulsions such as hexadecane or octadecane, as taught by Zhu) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Alternatively regarding the claimed limitation of the substrate if flexible, in the event the teachings of Adamson et al. are insufficient to meet the claimed limitation the substrate is flexible, such limitation would have been obvious to a person of ordinary skill in the art at the time of the effective filing date further in view of the teachings of Ohashi et al. by providing the teachings of Ohashi et al. to the electrically conductive water-in-oil emulsion and electrically conductive film/pattern thereof of Adamson et al. in order to successfully obtain an electrically conductive film or pattern.  Like the rationale supporting the suitable, alternate printing methods taught by Ohashi et al., above, Ohashi et al. further teach flexible substrates (organic substrates include, for example, resinous molded articles such as polymer films and sheets, paper, woven fabrics and non-woven fabrics, para. 0065) are known in the printing and emulsion ink arts as being conventional and suitable substrates for electrically conductive emulsion ink compositions in forming electrically conductive films/patterns.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 26, 2022